SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

734.2
CA 11-00925
PRESENT: SMITH, J.P., FAHEY, CARNI, LINDLEY, AND GORSKI, JJ.


BRIAN S. DERMODY AND GINA V. DERMODY,
PLAINTIFFS-RESPONDENTS,

                      V                                          ORDER

DARRYL D. TILTON, SANDRA J. TILTON,
DEFENDANTS-APPELLANTS,
ET AL., DEFENDANTS.
(APPEAL NO. 3.)


OHL & ALEXSON, HONEOYE (WAYNE I. OHL OF COUNSEL), FOR
DEFENDANTS-APPELLANTS.

THE BROCKLEBANK FIRM, CANANDAIGUA (DEREK G. BROCKLEBANK OF COUNSEL),
FOR PLAINTIFFS-RESPONDENTS.


     Appeal from a decision of the Supreme Court, Ontario County
(William F. Kocher, A.J.), dated August 24, 2010. The decision
concluded that plaintiffs’ motion for summary judgment against
defendants Darryl D. Tilton and Sandra J. Tilton should be granted.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs (see Pecora v Lawrence, 28 AD3d 1136, 1137).




Entered:    June 17, 2011                       Patricia L. Morgan
                                                Clerk of the Court